Citation Nr: 9905388	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  94-08 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
vasovagal syncope, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1989 to 
November 1990.  

This matter initially came to the Board of Veterans' Appeals 
(Board) from an April 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which assigned an increased evaluation of 20 
percent for service-connected vasovagal syncope.  In May 
1996, the veteran filed a notice of disagreement, and a 
statement of the case was issued.  VA received the veteran's 
substantive appeal in September 1996.  


REMAND

The Board finds that the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that, when a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  VA has a duty to assist a 
claimant in the development of facts pertinent to his or her 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  From a careful review of the evidence in 
this case, the Board has determined that there is additional 
development that must be completed by the RO in order to 
fulfill this statutory duty prior to appellate review of the 
veteran's claim.  

In a statement dated and submitted in March 1993, the veteran 
stated that she received treatment at St. Mary's Hospital in 
Richmond, Virginia for four episodes of syncope that occurred 
over the prior two weeks.  Also, on the most recent VA 
examination of March 1996, the examiner referred to treatment 
the veteran received in March 1994.  However, the records of 
treatment referred to are not associated with the claims 
folder.  

The veteran's service-connected vasovagal syncope is rated 20 
percent disabling under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 8911 (1998), which contemplates petit mal 
epilepsy.  The examination reports of record indicate that 
the veteran's episodes might be related to a psychiatric 
disorder, rather than a neurological one.  

On VA examination in 1993, the veteran underwent a 
psychiatric evaluation and a neuropsychology examination.  
The examiner who conducted the psychiatric examination 
determined that a significant psychiatric problem was not 
found which deserved a special diagnosis, and raised further 
questions regarding the role of the veteran's hypertension.  
The examiner who conducted the neuropsychological examination 
commented that the veteran's case history appeared to be 
consistent with a diagnosis of mild panic disorder with 
limited symptoms.  At that time, the examiner determined that 
the disorder was in remission.  In March 1996, the VA 
examiner concluded that the testing was normal from a 
neurological and cardiac basis.  The examiner further 
commented that the basis for the episodes is primarily 
psychogenic.  

Although the examiner indicated that the veteran's disability 
may be psychogenic and recommended further evaluation in that 
regard, such evaluation was not undertaken.  Also, given such 
findings, it does not appear that rating the disability as a 
mental disorder has been considered. 

With regard to rating the disability as a mental disorder, 
the Board points out that the regulations for the evaluation 
of psychiatric disorders were revised and became effective as 
of November 7, 1996. 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of the claim under the 
criteria that is to the veteran's advantage.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Therefore, if rated as a 
mental disorder, it may be evaluated under 38 C.F.R. § 4.132, 
effective prior to November 7, 1996, or under 38 C.F.R. § 
4.130, effective as of November 7, 1996.

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1990).  Here, either the recently amended or 
previous rating criteria may be the version most favorable to 
the veteran.  Therefore, the veteran should be afforded the 
opportunity to have her case reviewed under the most 
favorable criteria.  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this case, the veteran has only 
been provided the criteria used to evaluate epilepsies, and 
not psychiatric disorders.  

As noted, the veteran was afforded a VA rating examination in 
March 1996, and further evaluation of the psychological 
component of her disability was not undertaken.  In 
developing the case, it is essential to obtain medical 
findings that are stated in terms conforming to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  A thorough and contemporaneous examination 
should include the examiner's access to the veteran's medical 
history, in order to assess to all applicable rating 
criteria, thereby enabling the examiner to describe the 
veteran's symptoms in terms consistent with the rating 
criteria.  

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claims, the case is REMANDED to the 
RO for the following action:

1.  The RO should secure any current VA 
and private treatment records related to 
the veteran's service-connected 
disability, including the March 1994 
records the VA examiner referred to in 
the March 1996 examination report.  Upon 
obtaining the appropriate release, the RO 
should secure the records of treatment at 
St. Mary's Hospital in Richmond, Virginia 
which the veteran referred to in her 
March 1993 statement.  Once secured, the 
records should be associated with the 
claims folder.

2.  The RO should obtain a VA examination 
to determine the current nature, severity 
and manifestations of the veteran's 
service-connected vasovagal syncope.  All 
clinical findings should be reported in 
detail.  All indicated tests and studies 
should be performed.  The examiner should 
identify each symptom, and express an 
opinion as to the nature of the disorder, 
particularly if the disorder is 
psychiatric in nature.  If so, then the 
examiner should state the findings in 
terms consistent with the new rating 
criteria used to evaluate the disorder 
diagnosed.  The claims folder should be 
made available to and reviewed by the 
medical examiner prior to the examination 
for use in the study of the case, and the 
examiner should acknowledge such review 
in the examination report.

3.  The RO should adjudicate the 
veteran's claim of entitlement to an 
increased evaluation for vasovagal 
syncope, taking into account, if 
applicable, the newly amended provisions 
of 38 C.F.R. § 4.130 (1998).  If the 
determination is adverse to the veteran, 
she and her representative should be 
provided a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations, including amendments to 38 
C.F.R. § 4.130 (1998), and the reasons 
for the decision.  The veteran and her 
representative should be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


